Citation Nr: 1504206	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-11 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression, also claimed secondary to service-connected trigeminal neuralgia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from April 1, 2012.

3.  Entitlement to an initial compensable rating for trigeminal neuralgia prior to August 8, 2011 and a rating greater than 50 percent from April 1, 2012.

4.  Entitlement to an initial compensable rating for migraine headaches prior to September 25, 2012 and a rating greater than 30 percent from September 25, 2012.

5.  Entitlement to an initial rating greater than 30 percent for residuals of a total abdominal hysterectomy.

6.  Entitlement to an initial rating greater than 10 percent for sinusitis.

7.  Entitlement to an initial compensable rating for gastroesophageal reflux disorder (GERD).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1982 and again from September 1982 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 (depression, hysterectomy, migraine headaches, GERD) and November 2009 (sinusitis and trigeminal neuralgia) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida where, aside from depression, the Veteran's claimed conditions were service connected and the initial ratings assigned.  

The Veteran's TDIU claim was administratively denied in a December 2013 letter.  In any case, the issue is considered part of the increased rating claims on appeal because the Veteran contends her service-connected disabilities render her unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran had a hearing before the Board in September 2013 and the transcript is of record.

During the pendency of this appeal, the Veteran was awarded a temporary total evaluation for her trigeminal neuralgia from August 8, 2011 to March 30, 2012, and a rating of 50 percent from April 1, 2012.  Similarly, the Veteran was awarded an increased rating for her migraine headaches to 30 percent, effective September 25, 2012.  After the Veteran has perfected her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, with the exception of the time period in which a temporary total evaluation was assigned for her trigeminal neuralgia, the issues are still properly before the Board here and have been appropriately rephrased above.

The Veteran's depression claim was originally phrased as "sleep problems."  It is apparent from written statements and her September 2013 testimony that this was intended as a separate claim.  Indeed, she submitted a private medical opinion diagnosing the Veteran with insomnia dated March 2009.  During the Veteran's hearing, she also raised various other issues claimed secondary or residual to her hysterectomy, trigeminal neuralgia, and/or GERD.  These issues include hypertension, dental erosion of the teeth, temporomandibular joint (TMJ) disorder, bladder incontinence, herpes zoster (shingles), vocal cord damage, and loss of taste and smell.  It is unclear whether these conditions are part of her current ratings as residuals of her disabilities or a separate disability in and of itself.  While consideration of all residuals are addressed in the Remand directives below, the issues must be referred to the RO for further development to the extent they were intended as separate disability claims.

Thus, the issues of entitlement to service connection for insomnia, hypertension, dental erosion of the teeth, TMJ, bladder incontinence, herpes zoster (shingles), vocal cord damage, and loss of taste and smell have been raised by the record, but have not been properly developed and adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of depression and TDIU from April 1, 2012 are addressed in the decision below.  The remaining issues, to include entitlement to TDIU prior to April 1, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The RO will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects depression was first diagnosed during active military duty and is currently medically associated with service-connected trigeminal neuralgia. 

2.  As of April 1, 2012, the Veteran is service connected for trigeminal neuralgia, rated 50 percent disabling; residuals from a total abdominal hysterectomy, rated 30 percent disabling; migraine headaches, rated non-compensable prior to September 25, 2012 and 30 percent disabling from September 25, 2012; bursitis of the left hip, rated 10 percent disabling; bursitis of the right shoulder, rated 10 percent disabling; plantar fasciitis, rated 10 percent disabling; sinusitis, rated 10 percent disabling; thrombophlebitis of the right lower extremity, rated 10 percent disabling; and GERD, rated non-compensable. 

4.  The Veteran was in receipt of a temporary total (100 percent) evaluation from August 8, 2011 to March 30, 2012 following surgery for her service-connected trigeminal neuralgia.

5.  From April 1, 2012, the Veteran's combined disability rating was 80 percent; from September 25, 2012, her combined disability rating is 90 percent.  

5.  From April 1, 2012, the Veteran's service-connected disabilities preclude her ability to obtain substantial and gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for depression, also claimed secondary to service-connected trigeminal neuralgia, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The criteria for TDIU from April 1, 2012 have been met.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable opinion here, any deficiencies in notice and/or assistance are considered harmless error.

Service Connection (Depression)

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

The Veteran contends she was first treated for depression during her military service.  She further testified that mental health issues are typically detrimental to a military career and, therefore, she did not seek significant treatment for her depression until after she retired from the military. 

Her service treatment records confirm a diagnosis of depression and prescribed medication for depression within 2007 and 2008 treatment records.  In contrast, her February 2008 separation examination does not note any psychiatric abnormality or chronic diagnosis.

Alternatively, the Veteran contends her depression is attributable to the chronic, debilitating pain of her service-connected disabilities, significantly trigeminal neuralgia.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

After service, the Veteran was afforded a VA psychiatric examination in June 2009 where the examiner did not find the Veteran's symptoms significant enough to warrant a diagnosis.  Rather, the examiner "diagnosed" the Veteran with "phase of life issues," which was not attributable to her military service.  The examiner did not reconcile the opinion with in-service treatment and diagnosis for depression.  

Since this examination, private treatment records have noted ongoing treatment for depression.  In July 2009, for example, the Veteran appeared for a trigeminal neuralgia appointment "depressed" and "tearful."  The examiner diagnosed the Veteran with depression.  Another July 2009 record indicates depression with symptoms of anhedonia, crying spells, and decreased ability to concentrate.  The depression was noted as "evident for the past 3 months."  A September 2013 disability benefits questionnaire (DBQ) was filled out after a psychological assessment of the Veteran.  The examiner noted diagnoses of depression, generalized anxiety disorder, and trigeminal neuralgia, which impacts mood.  

The Veteran and her husband testified before the Board with regard to her depressive symptoms.  She testified her depression began in the military and her husband testified as to watching depression worsen as a result of her chronic health problems, significantly from trigeminal neuralgia. 

On the one hand, the Veteran's service treatment records reflect treatment for depression with prescribed medication.  On the other hand, her February 2008 separation examination was within normal limits and a June 2009 VA examiner found no evidence warranting a psychiatric diagnosis.

Subsequent private treatment records, however, confirm current diagnoses and treatment for depression and generalized anxiety disorder.  While no medical professional specifically opined that the Veteran's psychiatric diagnosis was caused or otherwise attributable to her trigeminal neuralgia, the link is implied given the context of the records.  The Veteran was never afforded a new VA examination to determine etiology or to otherwise resolve the discrepancies in the record. 

In light of the medical evidence and the lay testimony of record, the Board concludes the evidence is, at the very least, in equipoise.  As such, the Veteran is entitled to the benefit of the doubt, and service connection for depression is granted.

TDIU from April 1, 2012

The Veteran worked on active military duty for over thirty years in administrative capacities, largely human resources.  She completed four years of college, but did not pursue additional employment after retiring from the military.  Rather, after retiring in May 2008, the Veteran claims she remained unemployable due to service-connected disabilities.  Significantly, she claims her trigeminal neuralgia and migraine headaches cause chronic, constant debilitating pain.  She also claims cognitive dysfunction and an inability to concentrate because of these disabilities.  She believes she is ill suited for physical or sedentary employment. She is currently receiving Social Security Administration (SSA) disability benefits due in part to these disabilities. 

The Veteran's trigeminal neuralgia and migraine headaches have been staged during the pendency of this appeal.  Originally, both disabilities were rated non-compensable.  The Board will address this earlier time period in the Remand directives below.

From April 1, 2012, the Veteran's trigeminal neuralgia is rated 50 percent disabling.  She was awarded an increased rating for her migraine headaches to 30 percent, effective September 25, 2012.  She is also service connected for residuals of a total abdominal hysterectomy, rated 30 percent disabling; bursitis of the left hip and right shoulder, both rated 10 percent disabling; plantar fasciitis, rated 10 percent disabling; sinusitis, rated 10 percent disabling; thrombophlebitis of the right lower extremity, rated 10 percent disabling; and GERD, rated non-compensable.  As noted above, the Veteran by virtue of this Board decision has also been service-connected for depression, but the initial rating is not properly before the Board.

In any case, as of April 1, 2012, the Veteran's combined disability rating was 80 percent, which increased to 90 percent, effective September 25, 2012.  See 38 C.F.R. § 4.25.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

From April 1 2012, the Veteran's combined disability rating has consistently been greater than 60 percent, and her trigeminal neuralgia by itself is rated 50 percent disabling.  Therefore, as of April 1, 2012, she meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of her service-connected disabilities.

In determining the Veteran's unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render her unemployable.  38 C.F.R. § 4.16(a).  The Veteran's age and nonservice-connected disabilities cannot be taken into account in the process of evaluating her individual unemployability status.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 
  
The Veteran maintains her trigeminal neuralgia has caused debilitating pain since service.  She underwent a surgical procedure in August 2011 in attempt to relieve the chronic, daily symptoms, but the condition worsened thereafter.  She further indicates her migraine headaches preclude her ability to work due to the frequency of the prostrating attacks. 

In support of her claim, the Veteran has submitted her private treatment records and private opinions.  For example, in September 2010 the Veteran's private physician, Dr. Buckman, indicated the pain of trigeminal neuralgia "is a real and chronic condition that is often debilitating."  Dr. Buckman further indicated "it is my clinical opinion that [the Veteran] is not able to function properly in any form of employment."  More recently, a September 2012 DBQ, signed by Dr. VL, opined that the Veteran's migraine headaches are "frequently incapacitating" and her trigeminal neuralgia often causes severe pain "rendering [the] Veteran completely incapable of work activities." A psychological DBQ done in September 2013 diagnosed the Veteran with trigeminal neuralgia, which is noted to affect her mood, depression, and generalized anxiety disorder.  These diagnoses were opined to "impact[] her ability to hold steady and sustained daily employment."

The Veteran is treated for these conditions by private physicians, and these opinions are consistent with her course of treatment and notes found within her ongoing treatment records since April 1, 2012.  

In contrast, the Veteran was afforded a general medical VA examination in November 2012 where the examiner did not render the Veteran unemployable, but rather noted she would be restricted to "sedentary employment" due to her trigeminal neuralgia.  The Board does not find this opinion persuasive.  The examiner, in noting the physical examination findings and current symptoms, indicated the claims folder was not available for review.  As such, her pertinent medical history was often incorrectly noted.  The objective findings, moreover, are vastly inconsistent with her ongoing private treatment.  For example, with regard to her trigeminal neuralgia, the examiner noted merely mild to moderate intermittent pain and moderate paresthesia.  In contrast, her private treatment records rate the Veteran's pain consistent with a Barrow Neurological Institute (BNI) score of 4 (out of 5) for chronic, severe facial pain.  Her private treatment records indicate "complete" paralysis whereas the VA examiner noted no paralysis (neither complete nor incomplete).  This finding in and of itself is inconsistent with findings in the VA examination report of decreased sensation, moderate paresthesia, and mild to moderate numbness.  The findings were not reconciled with private treatment records and private medical opinions because, again, the examiner did not review the claims folder and, therefore, was not aware of the significant disparity.  

The Board further finds the November 2012 VA examination inadequate in that the examiner did not consider the Veteran's employability in light of all her service-connected disabilities.  Significantly, the examiner did not consider the effects of her migraine headaches at all.

In light of the inadequacies of the 2012 VA examination, the numerous positive private and DBQ opinions, and the fact that the Veteran met the schedular criteria for TDIU as of April 1, 2012, the Board finds a total disability rating for compensation purposed based on individual unemployability is warranted as of April 1, 2012. 




ORDER

Entitlement to service connection for depression is granted.

Entitlement to a total disability rating based on individual unemployability from April 1, 2012 is granted subject to the laws and regulations governing monetary awards.


REMAND

With regard to the issue of TDIU prior to April 1, 2012 and the increased rating claims on appeal, the Board concludes further development is necessary.

The claims file contains an award notice from the Social Security Administration (SSA) noting SSA disability benefits were awarded to the Veteran in November 2012.  The Veteran testified that these benefits are due to the disabilities currently on appeal.  The claims folder does not contain any records relied upon by SSA in granting disability benefits nor is there any indication the RO attempted to obtain these records.  In light of the award and the Veteran's testimony, the Board finds these records are likely relevant to the appeal here and the RO/AMC must make efforts to obtain them.

The Veteran's representative, during the hearing, noted noticeable gaps in the Veteran's service treatment records, significantly from July 1984 to April 1989 and from July 2005 to April 2007.  These records, to the extent they exist, may contain relevant information with regard to the issues on appeal here.  Thus, the RO/AMC must make efforts to ensure all service treatment records are obtained and associated with the claims folder.  In making the request, the NPRC should search for records under any and all the Veteran's prior last names in addition to her current last name. 
Increased Rating Issues

With regard to the issues seeking an increased rating for trigeminal neuralgia, residuals of a total abdominal hysterectomy, migraine headaches, sinusitis, and GERD, new VA examinations are necessary to resolve ambiguities in the record and to ascertain the current severity of the disabilities, clarifying any and all manifestations of the disabilities.

The Veteran was last afforded a VA examination for her hysterectomy residuals and trigeminal neuralgia in November 2012.  This examination was done without review of the claims folder.  The examiner often indicated inaccurate or incomplete medical history and did not address private treatment records noting vastly different manifestations than those reflected at the time of the 2012 VA examination.  For example, the examiner found no evidence of paralysis (complete or incomplete) related to trigeminal neuralgia.  In contrast, a 2012 DBQ and other private treatment records reflect "complete" paralysis.   In light of the examiner's failure to review the claims folder or otherwise resolve discrepancies in the record, the Board finds this examination inadequate and new examinations are warranted.

The Veteran was last afforded VA examinations related to her headaches, GERD, and sinusitis in June 2009 and November 2009, over five years ago.  The Veteran disputes the adequacy of these examinations claiming that the examiner did not fully consider her pertinent medical history and described chronic symptoms.  Indeed, the November 2009 VA examiner noted the Veteran was not suffering from an acute sinusitis attack and, therefore, findings were limited.  These examinations, moreover, were obtained in connection with the Veteran's service connection claims and, therefore, the opinions rendered were focused on etiology rather than severity.  The examinations are not consistent with the findings noted in private treatment records and the examiners do not reconcile the discrepancies. 

As noted in the introduction, the Veteran raised numerous issues, such as dental tooth decay, hypertension, herpes zoster (shingles), vocal cord damage, loss of taste and smell, cognitive impairment, and bladder impairment.  It is unclear whether these conditions are residuals of her current service-connected disabilities or, in the alternative, separate disability claims. 

For example, the Veteran claims dental tooth decay and "hoarseness" as a result of GERD.  She claims her cognitive impairment, specifically inability to concentrate and memory lapses, are related to trigeminal neuralgia.  The trigeminal neuralgia is a product of multiple dental procedures, and she is also diagnosed with TMJ.  It is unclear whether the TMJ diagnosis refers to a residual of her trigeminal neuralgia or is a separate disability in and of itself due to the in-service dental procedures.  She claims bladder incontinence as a residual of her in-service hysterectomy, but a November 2012 VA examination notes a neurogenic bladder condition unrelated to her gynecological condition (although this conclusion was not based on a complete review of the claims folder and was not otherwise explained).

In light of the time lapse, the ambiguities in the record, and the inadequacies of the 2009 and 2012 VA examinations, new VA examinations are necessary.  

The RO/AMC is directed to consider the applicability of alternative or separate disability ratings with regard to any and all manifestations stemming from the service-connected disabilities.

TDIU prior to April 1, 2012

The issue of entitlement to TDIU prior to April 1, 2012 is "inextricably intertwined" with the issues remanded herein as well as the initial rating for depression, granted in this Board decision.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  That is, the initial rating and effective date awarded to the Veteran's depression disability and the ratings of the claims remanded here will affect the outcome of the TDIU claim on appeal. 

The RO/AMC is directed to fully adjudicate the increased rating claims on appeal here as well as render the initial rating for the newly service-connected depression disability before adjudicating the TDIU claim.  If the Veteran still does not meet the schedular criteria for TDIU prior to April 1, 2012, the RO/AMC is directed to refer the matter for extraschedular consideration.

As indicated in the decision above, there are numerous private opinions of record indicating the Veteran is unemployable and has been unemployable due to her service-connected disabilities throughout the appellate time frame.  If the Veteran does not meet the schedular criteria after full development and adjudication of the remaining issues, the Board finds referral to the Director, C&P Service necessary for consideration of extraschedular entitlement to a TDIU prior to April 1, 2012.  Thus, on remand, if applicable, this claim should be submitted to the Director, C&P Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of any decision and medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  All attempts to obtain these records must be documented in the claims file.

2.  Contact NPRC or any other applicable agency for purposes of obtaining any missing service treatment records, specifically from July 1984 to April 1989 and from July 2005 to April 2007.  Direct the NPRC or any other applicable agency to search for missing service treatment records under the Veteran's current last name and any of her previous last names.  All efforts to obtain service treatment records should be fully documented.

3.  After records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to assess her trigeminal neuralgia, residuals of a total abdominal hysterectomy, migraine headaches, sinusitis, and GERD. 

The examiners are asked to address current severity of these disabilities, whether severity changed during a clear point in time during the pendency of the appeal, and the manifestations stemming from the disabilities. 

The claims folder must be reviewed by the examiners.  All necessary special studies or tests are to be accomplished.  

The examiners are specifically asked to address the following:

(a) The current severity of the Veteran's disabilities trigeminal neuralgia, hysterectomy, migraine headaches, GERD, and sinusitis in accordance with VA rating criteria.
o With regard to trigeminal neuralgia, the examiner is also asked to clarify the severity of the condition prior to the August 8, 2011 surgery.
o With regard to migraine headaches, the examiner is also asked to clarify the severity of the condition prior to September 25, 2012.
(b) All manifestations stemming from these disabilities.
o With regard to trigeminal neuralgia, the examiner is asked to clarify whether manifestations include herpes zoster (shingles), hypertension, cognitive impairment, TMJ, and/or loss of taste and smell
o With regard to total abdominal hysterectomy, the examiner is asked to clarify whether manifestations include bladder impairment.
o With regard to GERD, the examiner is asked to clarify whether manifestations include vocal cord damage and/or tooth erosion
o With regard to migraine headaches, the examiner is asked to clarify whether manifestations include hypertension.

The examiners must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examinations, a review of the evidence of record, and with consideration of the Veteran's statements, the examiners must provide an opinion as to the functional effects of the Veteran's service-connected disabilities on her ability to secure and follow a substantially gainful occupation prior to April 1, 2012 consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities, or age.  

The examiners are asked to focus on the functional effects of the Veteran's service connected disabilities on her capacity for employment and focus strictly on the severity of these disabilities prior to April 1, 2012. 

The examiners must provide a complete rationale for any opinion expressed.

5.  The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Thereafter, readjudicate the Veteran's increased rating claims remaining on appeal to include consideration of alternative or separate disability ratings for manifestations stemming from the service-connected disabilities.  

7.  After readjudicating the Veteran's increased rating claims on appeal and providing an initial rating for the Veteran's newly service-connected depression, if, and only if, the Veteran still does not meet the schedular criteria for TDIU prior to April 1, 2012, refer the Veteran's TDIU claim to the Director, C&P Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

8.  Then, readjudicate the issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


